United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                     January 11, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 04-61037
                             Summary Calendar


                   RICARDO ADOLFO OLIVARES-CARRANZA,

                               Petitioner,

                                  versus

            ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                               Respondent.

                         --------------------
               Petition for Review of a Decision of the
                     Board of Immigration Appeals
                          BIA No. A28 843 780
                         --------------------

Before HIGGINBOTHAM, BENAVIDES and DENNIS, Circuit Judges

PER CURIAM:*

     The petitioner, Ricardo Adolfo Olivares-Carranza (Olivares),

is a citizen of El Salvador who petitions this court to review the

decision of the Board of Immigration Appeals (BIA) denying relief

under the Convention Against Torture (CAT).

     Olivares asserts that he left El Salvador in November 1981

because he feared persecution due to his political activities.

According   to   Olivares,   he   became   involved   in   politics    in   El

Salvador when he was 15 years old (around 1978).            He joined the

MERS, a political group that opposed the El Salvadorian government,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-61037
                                 -2-

and became a leader and organizer who spoke at many political

rallies.    Olivares claims that, when he was 15,   he was assaulted

by government agents who injured his hand by hitting it with an M-

16 firearm.    He further alleges that when he was 17 years old his

girlfriend was killed for being an MERS sympathizer.        Olivares

believes that her murderers were members of a government death

squad.     According to Olivares, in July 1981, he and two friends

were assaulted by alleged members of a death squad.         His two

friends were killed but he escaped with a bullet wound to the leg.

Later, Olivares fled for his safety and eventually illegally

entered the United States in 1983.

     On February 27, 1990, Olivares was convicted in a Texas

District Court for possession of cocaine, and sentenced to eight

years imprisonment and eight years probation.    Olivares was placed

in removal proceedings on April 11, 1990, and he subsequently

admitted deportability and applied for political asylum.         He

maintains that he would be tortured if he returned to El Salvador

because of his involvement in the MERS, because he would be a “new

face” that was likely to attract attention, and because he would

“say something that [would] get [him] in trouble” if he say any

injustice taking place in El Salvador.     Olivares also claims that

if he returned to El Salvador his wife and three children would

come with him and would be subjected to threats and danger.

     For the thirteen years following the commencement of the

removal proceedings, various issues were litigated in the case.
                               No. 04-61037
                                    -3-

Ultimately, the Immigration Judge (IJ) found that Olivares’ prior

conviction for possession of cocaine constituted an aggravated

felony,   which   made   him   ineligible   for   political   asylum   and

withholding of removal.        The IJ also found that Olivares was

ineligible for relief under the CAT due to his prior conviction,

but that he might qualify for deferral of removal under the

regulations if he could sustain his burden of proof under the CAT.

After a hearing, the IJ denied relief, finding that the petitioner

failed to satisfy his burden of proof under the CAT.             The BIA

affirmed the decision.

     We review legal conclusions de novo and findings of fact for

substantial evidence.     Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444

(5th Cir. 2001).    We will not reverse a BIA decision unless the

evidence is “‘so compelling that no reasonable fact-finder could

conclude against it.’”     Moin v. Ashcroft, 335 F.3d 415, 419 (5th

Cir. 2003). In order to be granted relied under the CAT, Olivares

must show that it is more likely than not that he would be tortured

if removed to El Salvador.     8 C.F.R. §208.16(c)(2) (2002).     The CAT

defines torture as “any act by which sever pain or suffering,

whether physical or mental, is intentionally inflicted on a person

for such purposes as obtaining...information or a confession,

punish[ment]..., or for any reason based on discrimination of any

kind, when such pain or suffering is inflicted by or at the

instigation of or with the consent or acquiescence of a public
                           No. 04-61037
                                -4-

official or other person acting in an official capacity.” 8 C.F.R.

§208.18(a)(1) (2002).

     In this case, Olivares has not made the requisite showing.

The IJ did find that the evidence supported the conclusion that

death squads continue to exist in El Salvador, but to an lesser

extent than suggested by Olivares.    Further, the IJ found that

Olivares was not entirely credible, given his contradictory reasons

for believing that he would be tortured in El Salvador.   As the IJ

noted, during the period during which Olivares had experienced

violence in El Salvador (over 20 years ago), he had only been

detained once for his political participation in political events.

Further, none of Olivares’ family members who continue to reside in

El Salvador have ever been detained by a death squad of other

alleged faction of the government.        Consequently, the BIA was

correct in finding that Olivares’ evidence does not rise to the

likelihood of torture that is required for relief under the CAT.

     The petition for review is DENIED.